Ja’Quelle Yeager and J.Y.
                                                         Brighthaupt, et al. v. DC 13-1294

  Date of                                                                     Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                      Attorney                                                Costs
  Service                                                                    Claimed    Allowed Claimed     Allowed              Allowed


           Initial meeting with mother after speaking with her
           on the phone about her child and potential legal
           case. Child is at Sharpe Health, she has severe CP,
           but receiving no services at Sharpe. Mother is
11/23/2012                                                         CH          1.5           1.5   $435.00   $333.75             $500.63
           there several times a week and observes. Mother
           has no evaluation reports and does not believe she
           has been evaluated in several years. Met her in
           her home and observed J. Mother wants to
           proceed with legal claim.
12/14/2012 Records requests to Sharpe Health and OSE.              CH          0.5           0.5   $435.00   $333.75             $166.88
           Review records mother gave me, which are
12/15/2012                                                         CH          0.3           0.3   $435.00   $333.75             $100.13
           progress reports only.
           Rec and begin reviewing records from Sharpe
           Health. 130 pages of service trackers and progress
 1/5/2013                                                          CH          1.7           1.7   $435.00   $333.75             $567.38
           reports and IEPs. Only one evaluation which is a
           developmental from 2009.
           Continue reviewing records and preparing
 1/7/2013                                                          CH          0.5           0.5   $435.00   $333.75             $166.88
           educational history in order to write HR.
           Review all service trackers and prepare
1/10/2013 spreadsheet in order to include information in           CH           2            2     $435.00   $333.75             $667.50
           hearing request and for comp ed purposes.
1/15/2013 Being drafting HR.                                       CH          0.7           0.7   $435.00   $333.75             $233.63
1/15/2013 Rev dev report, which is only evaluation in file.        CH          0.4           0.4   $435.00   $333.75             $133.50
           Send Dev report to 4 therapists for their expert
1/15/2013 opinion as to whether to request evaluations at a        CH          0.1           0.1   $435.00   $333.75             $33.38
           hearing.
           Continue drafting HR, inc several phone calls with
1/17/2013                                                          CH          2.5           2.5   $435.00   $333.75             $834.38
           mother to clarify facts.




                                                                        1
                                                                Ja’Quelle Yeager and J.Y.
                                                            Brighthaupt, et al. v. DC 13-1294

 Date of                                                                         Hours      Hours Hourly Rate Hourly Rate            Total
                                 Description                         Attorney                                               Costs
 Service                                                                        Claimed    Allowed Claimed     Allowed              Allowed


 1/18/13    Consult with psych after sending dev report to her         CH         0.2           0.2   $435.00   $333.75             $66.75
            to see if someone so low can be further evaluated.

          Consult with SL therapist after sending dev report
1/18/2013 to her to see if someone so low can be further               CH         0.2           0.2   $435.00   $333.75             $66.75
          evaluated and that we should ask for additional
          evaluation, to remain current, at hearing.

          Consult with OT therapist after sending dev report
1/18/2013 to her to see if someone so low can be further               CH         0.2           0.2   $435.00   $333.75             $66.75
          evaluated and that we should ask for additional
          evaluation, to remain current, at hearing.
          Consult with physical therapist after sending dev
          report to her to see if someone so low can be
1/18/2013 further evaluated and that we should ask for                 CH         0.2           0.2   $435.00   $333.75             $66.75
          additional evaluation, to remain current, at
          hearing.
1/20/2013 Continue drafting HR, reviewing documents.                   CH          1            1     $435.00   $333.75             $333.75

1/27/2013 Meet with mother to review HR and get her                    CH         0.8           0.8   $435.00   $333.75             $267.00
          approval. Mother corrected some facts and dates.
1/28/2013 Revise HR after speaking with mother.                        CH         0.4           0.4   $435.00   $333.75             $133.50
2/1/2013                                                               CH         0.1           0.1   $435.00   $333.75             $33.38
            File HR with OGC and SHO. 33 factual allegations.
            Rec/rev DCPS response to HR. Denied all
2/5/2013    allegations, stated J did not require services, as she     CH         0.4           0.4   $435.00   $333.75             $133.50
            is too low to benefit.
            Rec/rev order on timelines, etc. Calendar all dates
2/6/2013                                                               CH         0.2           0.2   $435.00   $333.75             $66.75
            and note all instructions.



                                                                            2
                                                              Ja’Quelle Yeager and J.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                        Attorney                                               Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed
            Share DCPS response with parent so that she will
2/6/2013    have understanding as to what we will be up              CH         0.2           0.2   $435.00   $333.75             $66.75
            against at hearing.
 2/8/2013   Negotiate RM date and time with DCPS.                    CH         0.4           0.4   $435.00   $333.75             $133.50
2/10/2013   Prepare mother for RM.                                   CH         0.5           0.5   $435.00   $333.75             $166.88
            Participate in RM. Case did not resolve, parties did
2/11/2013                                                            CH          0            0     $435.00   $333.75              $0.00
            not agree to shorten timeline.
            Rec/rev proposed SA from OGC. Does not allow
2/11/2013   for attorney fees and forces client to give up all       CH         0.4           0.4   $435.00   $333.75             $133.50
            comp ed.
            Meet with mother to review PSA, explain pros and
2/13/2013   cons of accepting, and mother determines she will        CH         0.6           0.6   $435.00   $333.75             $200.25
            not accept PSA.
            Corres with OGC rejecting PSA and explaining
2/13/2013                                                            CH         0.5           0.5   $435.00   $333.75             $166.88
            reasons for decision.
2/13/2013   Many emails back and forth trying to set PHC.            CH         0.4           0.4   $435.00   $333.75             $133.50

2/13/2013 Corres with Mr. Jaffe, copy HO, asking that he not         CH         0.3           0.3   $435.00   $333.75             $100.13
          involve HO in corres re attempting to settle case.
          Corres from HO asking Mr. Jaffe not to involve her
2/13/2013                                                            CH         0.3           0.3   $435.00   $333.75             $100.13
          in settlement talks.
2/13/2013 Rec/rev order regarding preharing subjects.                CH         0.2           0.2   $435.00   $333.75             $66.75
2/14/2013 Rec second PSA, this time pursuant to 1415(i)(3).          CH         0.3           0.3   $435.00   $333.75             $100.13
          Letter to HO Dietrich asking that she order Mr.
2/14/2013                                                            CH         0.4           0.4   $435.00   $333.75             $133.50
          Jaffe to stop involving her in set neg.
          Comm with mother regarding 2nd PSA. Mother
2/14/2013                                                            CH         0.3           0.3   $435.00   $333.75             $100.13
          rejects this, as well.
2/15/2013 Respond/counter DCPS PSA.                                  CH         0.5           0.5   $435.00   $333.75             $166.88
          Rev corres from Mr. Jaffe to HO stating that I am
2/15/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
          filing frivolous lawsuit.



                                                                          3
                                                                Ja’Quelle Yeager and J.Y.
                                                            Brighthaupt, et al. v. DC 13-1294

 Date of                                                                         Hours      Hours Hourly Rate Hourly Rate            Total
                                 Description                         Attorney                                               Costs
 Service                                                                        Claimed    Allowed Claimed     Allowed              Allowed

            Corres from HO asking that I file a motino to stop
2/15/2013                                                              CH         0.2           0.2   $435.00   $333.75             $66.75
            settlement talks from entering record.
            Rec/rev stronger letter from HO Dietrich asking
2/15/2013                                                              CH         0.2           0.2   $435.00   $333.75             $66.75
            Jaffe not to include her in set talks.
            Prepare motion to strike set negs from the record,
2/15/2013   specifically asking Mr. Jaffe to withdraw his offer of     CH         0.8           0.8   $435.00   $333.75             $267.00
            set from the HO record.
            Begin researching local rules and federal rules
2/16/2013                                                              CH          2            2     $435.00   $333.75             $667.50
            regarding set talks and offers of judgment.
            Consult with colleagues and review case law
2/16/2013   regarding using courts rules and FRCP as analogy           CH          1            1     $435.00   $333.75             $333.75
            here. Determine this is how to proceed.

            Review all emails back and forth with OGC, more
            than 30, to determine which ones involve
2/17/2013                                                              CH         1.2           1.2   $435.00   $333.75             $400.50
            settlement discussions, assemble these documents
            and prepare to include them as exhibits which
            should be excluded from the record.
2/17/2013   Prepare exhibits for filing.                               CH         0.4           0.4   $435.00   $333.75             $133.50
            Complete Memo in Support of Motion by
2/18/2013                                                              CH         2.5           2.5   $435.00   $333.75             $834.38
            continuing research and writing memo.
2/18/2013   Finalize memo in support of motion.                        CH         0.4           0.4   $435.00   $333.75             $133.50
            File Motion to Prohibit Settlement Negotiations
2/19/2013   from Entering Record, including all supporting             CH         0.1           0.1   $435.00   $333.75             $33.38
            documents.
            Rec/rev DCPS' response to Motion to Strike
2/19/2013                                                              CH         0.3           0.3   $435.00   $333.75             $100.13
            Settlement Negotia[t]ions from the Record.
            Prepare for PHC by reviewing all relevant records
2/21/2013                                                              CH         0.5           0.5   $435.00   $333.75             $166.88
            and notes from my research.




                                                                            4
                                                                Ja’Quelle Yeager and J.Y.
                                                            Brighthaupt, et al. v. DC 13-1294

 Date of                                                                         Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                        Attorney                                                 Costs
 Service                                                                        Claimed    Allowed Claimed     Allowed              Allowed


2/22/2013 Participate in prehearing conf. HO reframed issues          CH          1.2           1.2   $435.00   $333.75             $400.50
          into 5 separate issues and certified them for DPH.
2/24/2013 Rec/rev prehearing order.                                   CH          0.3           0.3   $435.00   $333.75             $100.13
          Rec/rev Order granting our Motion to strike
2/24/2013                                                             CH          0.4           0.4   $435.00   $333.75             $133.50
          settlement talks.
2/28/2013 Rec/rev DCPS' amended response to HR.                       CH          0.2           0.2   $435.00   $333.75             $66.75
          TC with mother to advise her of amended response
 3/1/2013                                                             CH          0.2           0.2   $435.00   $333.75             $66.75
          and explain implications.

            Corres with Jaffe requesting that he assist us in
3/1/2013                                                              CH          0.3           0.3   $435.00   $333.75             $100.13
            getting observers into classroom, as this is part of
            evaluation, and DCPS policy states it is allowed.

3/2/2013    Rec/rev DCPS obs policy report and form required          CH          0.3           0.3   $435.00   $333.75             $100.13
            for observers from SEC at Sharpe Health.
            Rec notification from OGC Jaffe that observers will
            not be allowed in classroom to observe J as part of
3/2/2013    the ind evaluation they are preparing for and for         CH          0.2           0.2   $435.00   $333.75             $66.75
            hearing preparation, despite authorization from
            SEC.
            Corres with SEC at Sharpe who states that she
3/2/2013    must reverse her position to allow observers into         CH          0.2           0.2   $435.00   $333.75             $66.75
            classroom, per advice from OGC.
            Second request to Mr. Jaffe for help, stating I will
3/3/2013                                                              CH          0.2           0.2   $435.00   $333.75             $66.75
            file motion if he does not cooperate.
            Final corres from Mr. Jaffe. He will not allow
3/3/2013                                                              CH          0.2           0.2   $435.00   $333.75             $66.75
            observers to enter Sharpe Health to observe.
            Begin drafting motion to allow observers into the
3/3/2013                                                              CH           1            1     $435.00   $333.75             $333.75
            classroom prior to hearing.



                                                                           5
                                                              Ja’Quelle Yeager and J.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate            Total
                                Description                       Attorney                                                Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed              Allowed
            Begin drafting Memo in Support of Motion, inc
            researching case law and OSEP documents
3/4/2013                                                            CH           2            2     $435.00   $333.75             $667.50
            regarding need to fully prepare for hearing by
            observing student.
            Continued extensive research from case law, OSEP
            documents, consu[l]tation with colleagues
            regarding parent's right to observe student in
3/4/2013                                                            CH          1.7           1.7   $435.00   $333.75             $567.38
            classroom or parent's advocate's right, inc if it
            relates to upcoming hearing. Determine that we
            have strong motion to submit.
            Review all possible exhibits, determine which to
3/5/2013                                                            CH          0.5           0.5   $435.00   $333.75             $166.88
            use, and assemble them for submission.
            Complete memo in support of motion to allow
3/6/2013                                                            CH           1            1     $435.00   $333.75             $333.75
            observers into classroom.
            File motion to Allow Independent Observers into
3/7/2013    Classroom to Observe, including memo, exhibits,         CH          0.1           0.1   $435.00   $333.75             $33.38
            and proposed order.
3/9/2013    Rec/rev DCPS response to our Motion.                    CH          0.3           0.3   $435.00   $333.75             $100.13
            Rec/rev order on our motion to Allow Observers
3/18/2013                                                           CH          0.4           0.4   $435.00   $333.75             $133.50
            into the Classroom. Granted.
            Corres with Jaffe as to how to set up observations,
3/18/2013   following our successful motion. Agree that I will      CH          0.3           0.3   $435.00   $333.75             $100.13
            deal directly with SEC.
            TCs with all 4 experts/evaluators regarding
            [whether] they will be allowed into school to
3/18/2013                                                           CH          0.5           0.5   $435.00   $333.75             $166.88
            observe and they should do so immediately,
            before disclosures are due on 3/20.
            Corres with Jaffe asking him to provide me with
            the name of DCPS employee who can bind the
3/18/2013                                                           CH          0.3           0.3   $435.00   $333.75             $100.13
            agency, so that I can determine who to talk to, per
            Dietrich's order. Jaffe refuses.


                                                                         6
                                                            Ja’Quelle Yeager and J.Y.
                                                        Brighthaupt, et al. v. DC 13-1294

 Date of                                                                     Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                      Attorney                                                Costs
 Service                                                                    Claimed    Allowed Claimed     Allowed              Allowed

3/18/2013 Receive new observation policy from SEC.                CH          0.3           0.3   $435.00   $333.75             $100.13
          Corres with all our observers, providing them the
          observation policy and confidentiality agreement
3/19/2013 and directing them to sign and provide short            CH          0.5           0.5   $435.00   $333.75             $166.88
          observation report within 2 days of their obs, per
          new DCPS policy.
          Many emails, back and forth regarding how SEC
          intends to handle new obs[e]rvation policy and
3/19/2013                                                         CH          0.7           0.7   $435.00   $333.75             $233.63
          agreement that our obs[e]rvers have to sign prior
          to entering classroom.
          Rec/rev ind PT obser[v]ation report. Recommends
          services and comp ed. Ask her to correct it to just
3/20/2013                                                         CH          0.4           0.4   $435.00   $333.75             $133.50
          reflect the classroom obs part, as that it what the
          order states.
          Begin reviewing all documents in order to
3/23/2013 determine what to submit for disclosures and start      CH          1.3           1.3   $435.00   $333.75             $433.88
          preparing disclosure letter.
3/24/2013 Continue preparing disclosures.                         CH          1.5           1.5   $435.00   $333.75             $500.63
3/26/2013 Rec/rev psych obs report.                               CH          0.3           0.3   $435.00   $333.75             $100.13
3/26/2013 Rec/rev S/L obs report.                                 CH          0.2           0.2   $435.00   $333.75             $66.75
3/26/2013 Rec/rev PT corrected obs report.                        CH          0.3           0.3   $435.00   $333.75             $100.13
3/26/2013 Rec/rev OT obs report.                                  CH          0.2           0.2   $435.00   $333.75             $66.75
          Continue preparing disclosures, inc providing
3/26/2013                                                         CH           4            4     $435.00   $333.75             $1,335.00
          thrust of testimony for all expert witnesses.
          File disclosures with OGC and SHO. 29 documents,
3/27/2013                                                         CH          0.1           0.1   $435.00   $333.75              $33.38
          4 expert witnesses.
3/27/2013 Notice to Jaffe that I did not receive disclosures.     CH          0.1           0.1   $435.00   $333.75              $33.38
          Begin hearing preparation by writing opening
3/28/2013                                                         CH          1.5           1.5   $435.00   $333.75             $500.63
          statement.
          Continue hearing preparaion by starting to prepare
3/28/2013                                                         CH           2            2     $435.00   $333.75             $667.50
          questions for all 4 experts.


                                                                       7
                                                             Ja’Quelle Yeager and J.Y.
                                                         Brighthaupt, et al. v. DC 13-1294

 Date of                                                                      Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                       Attorney                                                Costs
 Service                                                                     Claimed    Allowed Claimed     Allowed              Allowed

          Continue preparing questions for experts and
3/29/2014                                                          CH           1            1     $435.00   $333.75             $333.75
          begin working on questions for mother.
          Send questions to each expert and make plans to
3/29/2013                                                          CH          0.1           0.1   $435.00   $333.75             $33.38
          prepare them.
 4/1/2013 Prepare Dr. Zeitlin for DPH.                             CH          0.3           0.3   $435.00   $333.75             $100.13
 4/1/2013 Prepare Dr. Paleg for DPH.                               CH          0.3           0.3   $435.00   $333.75             $100.13
 4/1/2013 Prepare Ms. Masci for DPH.                               CH          0.6           0.6   $435.00   $333.75             $200.25
 4/1/2013 Prepare Ms. Askew for DPH.                               CH          0.4           0.4   $435.00   $333.75             $133.50
          Rev prehearing order and determine to not to
 4/1/2013                                                          CH          0.3           0.3   $435.00   $333.75             $100.13
          forward on every issue.
          Prepare pleading, notice of withdrawal of issues 3
 4/2/2013                                                          CH          0.3           0.3   $435.00   $333.75             $100.13
          and 4 in complaint.
 4/2/2013 File pleading with SHO and OGC.                          CH          0.1           0.1   $435.00   $333.75             $33.38
          Meet with mother to prepare her for DPH,
          reviewed all obs reports and focused heavily on
 4/2/2013                                                          CH          2.2           2.2   $435.00   $333.75             $734.25
          facts of past two years, what she had observed in
          classroom, and potential cross x.
          Final hearing prep, go over all questions and
 4/2/2013                                                          CH          1.5           1.5   $435.00   $333.75             $500.63
          argument and disclosure documents.

            Participate in DPH. Hearing started 20 minutes
            late. OGC needed to print out documents and HO
4/3/2013    in conference with CHO. Parties agreed to recess       CH          2.3           2.3   $435.00   $333.75             $767.63
            for settlement discussion. Parties agreed to
            settlement terms and returned to hearing room to
            place settlement on the record in a Consent Order.
4/4/2013    Rec/rev Consent order as agreed to at DPH.             CH          0.3           0.3   $435.00   $333.75             $100.13




                                                                        8
                                                             Ja’Quelle Yeager and J.Y.
                                                         Brighthaupt, et al. v. DC 13-1294

 Date of                                                                      Hours      Hours Hourly Rate Hourly Rate            Total
                               Description                        Attorney                                               Costs
 Service                                                                     Claimed    Allowed Claimed     Allowed              Allowed
            Notify PT that she may go ahead and complete her
            evaluation. Discuss with her that she spent 2 hours
4/5/2013    in her observation and that she can write that          CH         0.3           0.3   $435.00   $333.75             $100.13
            report up, as she says she actually did a complete
            evaluation at the time.
            Notify OT that she can move forward with a full
4/5/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
            evaluation.
            Notify S/L therapist that she can move forward
4/5/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
            with a full evaluation.

4/8/2013                                                            CH         0.1           0.1   $435.00   $333.75             $33.38
            Rec/rev IEE letter authorizing evaluations per HOD.
4/11/2013   Rec/rev revised IEE letter from DCPS.                   CH         0.1           0.1   $435.00   $333.75             $33.38
4/15/2013   Rec/rev final PT evaluation report.                     CH         0.5           0.5   $435.00   $333.75             $166.88
            Rec/rev ind OT report. Recommends services and
5/31/2013                                                           CH         0.4           0.4   $435.00   $333.75             $133.50
            comp ed.
5/31/2013   Rec/rev ind S/L report. Recommends services.            CH         0.4           0.4   $435.00   $333.75             $133.50

          RC with mother, notify her that we have all
6/2/2013                                                            CH         0.2           0.2   $435.00   $333.75             $66.75
          reports, that we can accept them and send to
          DCPS. Agree to meet with her to go over reports.
 6/3/2013 Send all reports to DCPS per HOD.                         CH         0.1           0.1   $435.00   $333.75             $33.38
          Negotiate with CCM regarding recommendation
          from two evaluators that an AT evaluation be
 6/4/2013                                                           CH         0.3           0.3   $435.00   $333.75             $100.13
          performed. CCM agrees to issue IEE letter at IEP
          meeting, if team agrees to evaluation.
          Meet with Ms. Yeager prior to IEP meeting to go
6/14/2013 over final preparation, inc going over all ind            CH          2            2     $435.00   $333.75             $667.50
          evaluations.




                                                                         9
                                                              Ja’Quelle Yeager and J.Y.
                                                          Brighthaupt, et al. v. DC 13-1294

 Date of                                                                       Hours      Hours Hourly Rate Hourly Rate               Total
                                Description                       Attorney                                                 Costs
 Service                                                                      Claimed    Allowed Claimed     Allowed                 Allowed
          Participate in IEP meeting per HOD. DCPS refused
          to provide any related services, despite
          recommendations from all ind evaluators. CCM
          refused to issue IEE letter for assistive technology
6/14/2013                                                           CH          3.5           3.5    $435.00   $333.75              $1,168.13
          evaluation, despite my showing her the email
          where she stated she would do so at the IEP
          meeting. CCM said she had changed her mind,
          that DCPS will do the evaluations.
          Tconf with mother. Agree that we will file new HR
6/18/2013 based on DCPS' refusal to provide any related             CH          0.3           0.3    $435.00   $333.75               $100.13
          services and develop appropriate goals.
                                                                                              72.5                                  $24,196.88
3/28/2013 Copy disclosures for DPH to be used by CH.                                                                      $24.30
3/28/2013 Copy disclosures for DPH to be used by HO.                                                                      $24.30

3/29/2013                                                                                                                 $24.30
            Copy disclosures for DPH to be used by Dr. Zeitlin.

3/30/2013                                                                                                                 $24.30
            Copy disclosures for DPH to be used by Dr. P[a]leg.

3/31/2013                                                                                                                 $24.30
            Copy disclosures for DPH to be used by Ms. Askew.

4/1/2013                                                                                                                  $24.30
            Copy disclosures for DPH to be used by Ms. Masci.
4/2/2013    Copy disclosures for DPH to be used by parent.                                                                $24.30
                                                                                                                          $170.10




                                                                         10